Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony Sheridan' appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sheridan v. Shekita, No. 5:16-ct-03085-D (E.D.N.C. Oct. 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED